PAUL J. HETZNECKER, ESQUIRE
Attorney I.D. No. 49990
1420 Walnut Street – Suite 911
Philadelphia, PA 19102
(215) 893-9640                                     Attorney for Maurice Quinn

            UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

UNITED STATES OF AMERICA :          CRIMINAL ACTION
                               :
          v.                   :
                               :    NO. 19-350
MAURICE QUINN                  :
__________________________________________________________________

               MOTION FOR EXTENSION OF TIME
       TO EXTEND THE TIME FOR FILING NOTICE OF APPEAL

    TO THE HONORABLE JAN E. DUBOIS, JUDGE OF THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA:

      Maurice Quinn, by and through his attorney, Paul J. Hetznecker, Esquire,

files this Motion for Extension of Time to Extend the Time for Filing Notice of

Appeal and submits the following in support thereof:

      1.     Defendant, Maurice Quinn, was sentenced by Your Honor on May 26,

2021 and the Judgment of Conviction was issued on May 28, 2021. Pursuant to

Federal Rules of Appellate Procedure Rule 4(b)(1)(A), a defendant’s Notice of

Appeal must be filed in the District Court within fourteen (14) days after the (i) the

                                          1
entry of either the Judgment or Order being appealed. However, pursuant to

Federal Rule 4(b)(4) a defendant may file a Motion for Extension of Time upon

finding of excusable neglect or good cause. The District Court may, before or after

the time has expired, with or without motion or notice extend the time to file a

Notice of Appeal not to exceed thirty (30) days from the expiration of the time

otherwise prescribed under Rule 4(b).

      2.     In this case Counsel mistakenly calendared the Notice of Appeal for

thirty (30) days as opposed to the fourteen (14) days as prescribed under Federal

Rule of Appellate Procedure Rule 4. The case was mistakenly calendared

applying Commonwealth of Pennsylvania’s Appellate Rule of Procedure which

provides for thirty (30) days to file a Notice of Appeal.

      3.     On June 21, 2021 defendant filed a Notice of Appeal with the District

Court indicating the desire to pursue an appeal to the Third Circuit Court of

Appeals. Some courts have treated late filed notice of appeal as a motion for

extension of time. United States v. Vastola, 899 F.2d 211 (3rd Cir. 1990), vacated

on other grounds, 497 U.S. 1001 (1990). In addition, courts have construed this

provision to mean that in a criminal case a notice of appeal filed within thirty (30)

days after the expiration of the filing period functions as a request for an extension

of time.

                                          2
        4.   In this case, the Notice of Appeal was filed in an untimely manner

twelve (12) days after the fourteen (14) day period to file the Notice of Appeal but

less than thirty (30) days after the Judgment of Conviction was entered. This

constitutes excludable neglect.

        5.   The delay in filing the appeal was not caused by the defendant and

therefore, he should not lose the opportunity for a direct appeal as a result of his

Counsel’s excusable neglect.

        WHEREFORE, counsel respectfully requests that this Honorable Court

grant this this Motion for Extension of Time to Extend the Time for Filing Notice

of Appeal and extend the time period for filing the appeal to June 21, 2021, the

date upon which counsel filed the appeal on behalf of the defendant, Maurice

Quinn.

                                        Respectfully submitted,

                                        /s/ Paul J. Hetznecker, Esquire
                                        Paul Hetznecker, Esquire
                                        Attorney for Defendant, Maurice Quinn

Date:        June 23, 2021




                                           3
                           CERTIFICATE OF SERVICE

        I, Paul J. Hetznecker, hereby certify that on the date below a true and correct

copy of the          was served on the person below via the Court’s electronic filing

system (ecf):

                              Robert E. Eckert, Esquire
                           Assistant United States Attorney
                           United States Attorney’s Office
                            615 Chestnut Street, 12th Floor
                              Philadelphia, PA 19106


                                         /s/ Paul J. Hetznecker, Esquire _______
                                         Paul Hetznecker, Esquire
                                         Attorney for Defendant, Maurice Quinn

Date:         June 23, 2021




                                           4
